Citation Nr: 1530872	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for a low back condition.

4.  Entitlement to service connection for a nerve condition of the right lower extremity.

5.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to December 1981 and January 2003 to January 2004, and had a period of active duty for training from July 1986 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Board videoconference hearing to take place on September 16, 2014, but failed to appear for his requested hearing.  Less than one week later, the Veteran's representative submitted a statement indicating that the Veteran had missed his hearing due to illness and requested that the videoconference hearing be rescheduled.

The Board finds good cause has been shown, and will remand the appeal to afford the Veteran a Board videoconference hearing at the RO.


Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




